Docket No. 65053
                             Appellant James Allen Repinec contends that the district
                 court erred in its computation of credit for time served. He claims that he
                 is entitled to "presentence credit on each case from the time of arrest or
                 the filing of a complaint until the first judgment of conviction was
                 entered." Repinec was booked on separate charges in two cases, on
                 separate dates, and was subsequently sentenced on separate dates for
                 each case. While his presentence incarceration for the two cases
                 overlapped, Repinec is not entitled to double-count the same time simply
                 because he faced two charges. Repinec fails to demonstrate that he was
                 entitled to any additional credit.
                 Docket No. 65054
                             Repinec argues that the district court erred in its computation
                 of credit for time served as recorded in an order granting in part his
                 motion to correct sentence, filed April 22, 2014. 1 However, the notice of
                 appeal indicates that this is an appeal from the "Judgment and Sentence
                 that was filed on February 7, 2014." Therefore, this claim is not properly
                 raised in this appeal. Further, we conclude that we lack jurisdiction over
                 this appeal because Repinec is not an aggrieved party as the second
                 amended judgment of conviction, filed February 6, 2014, increased his


                        'We note that this order was entered after the notice of appeal was
                 filed on February 18, 2014. Therefore, the district court lacked
                 jurisdiction to enter the order granting in part Repinec's motion to correct
                 sentence. See NRS 177.155; Buffington v. State, 110 Nev. 124, 126, 868
                 P.2d 643, 644 (1994).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                                                                                        •
                  credit for time served and awarded him more credit than he sought.   See
                  NRS 177.015 (only an aggrieved party in a criminal action may appeal).
                  Therefore, this appeal must be dismissed.
                             Accordingly, we
                              ORDER the second amended judgment of conviction in Docket
                  No. 65053 AFFIRMED and the appeal in Docket No. 65054 DISMISSED.




                                                     cee_ictx           ,
                                                                            J.
                                         Hardesty



                              dere-IP                                  C kit
                  Douglas                                     Cherry




                  cc:   Hon. Steve L. Dobrescu, District Judge
                        State Public Defender/Ely
                        State Public Defender/Carson City
                        Attorney General/Carson City
                        White Pine County District Attorney
                        White Pine County Clerk




SUPREME COURT
         OF
      NEVADA
                                                      3
((J) 1947A    e